McKAY, Circuit Judge,
concurring:
While I concur fully in the opinion of the court, I file this statement to emphasize certain considerations dictating the result reached.
As the dissenting opinion of the Chief Judge suggests, the time in history at which one begins his analysis certainly does affect' the outcome. For the most complete examination, we should begin in pristine times, or at the very latest with 1788 and the ratification of our fundamental law. At that moment there were at least four, not three, entities recognized by the Constitution. There was, of course, the federal government. There were, of course, the states. There were, of course, foreign nations. And there were “the Indian Tribes.”1
Beginning with the ratification of the Constitution, it is essential to examine both the actual dealings with the tribes and the language employed in those dealings in order to comprehend the tribes’ special status. Even the conquering government characterized them as “nations.” The early Supreme Court decisions incorporate those national concepts as, for instance, in Worcester v. Georgia, 31 U.S. (6 Pet.) 515, 8 L.Ed. 483 (1832), where Chief Justice Marshall wrote: “[A] weaker power does not surrender its independence — its right to self government, by associating with a stronger and taking its protection.” Id. at 561. Both the language and formality of treaties were employed in defining the tribes’ special status. Indeed, “[t]he Indian tribes were recognized as powers capable of making treaties before the United States was.” F. Cohen, Handbook of Federal Indian Law 274 (1942).
The source of cession of Indian lands is of relatively little consequence. Whether the lands came from the exaggerated claims of dominion asserted by France, Spain, Russia or Mexico, our government continued to treat the Indian tribes with the same essential assumptions. For example, the President negotiated and the Senate ratified a treaty with the Mescalero Apaches — a nation of Indians living within the land ceded by Mexico — only four years after the Treaty of Guadalupe Hidalgo. Bee Treaty with the Apaches, July 1, 1852, 10 Stat. 979 (1852). In no sense, then, were all vestiges of governmental power abolished in the New Mexico tribes. Thus, we see that the Indians were never treated as mere corporations, mere landholders or mere associations. While it is true that Congress did *550not formally ratify the proposed treaty with the Jicarilla, that fact does not derogate from the general underlying assumptions about the tribe’s historic status. A congressional failure to ratify a treaty does not convert a “nation” into a voluntary association. The profile of the tribe’s rights, practices and relationships under federal authority properly reflects a status similar to the tribes whose proposed treaties were indeed ratified. “Executive order reservations have exactly the same validity and status as any other type of reservation.” F. Cohen, Handbook of Federal Indian Law 299 (1942) (citing 34 Op. Att’y Gen. 181, 186-89 (1924)).
Tribes have characteristics of sovereignty not enjoyed by the kinds of proprietary and fraternal bodies which the Chief Judge asserts are most analogous to the tribes. If we were to deny the importance of sovereignty in our analysis, we would be ignoring the clear dictates of the Supreme Court. See, e. g., Santa Clara Pueblo v. Martinez, 436 U.S. 49, 56, 98 S.Ct. 1670, 1676, 56 L.Ed.2d 106 (1978); McClanahan v. Arizona State Tax Commission, 411 U.S. 164, 172, 93 S.Ct. 1257, 1262, 36 L.Ed.2d 129 (1973). Indeed, the Court has consistently held the tribes to have the “common-law immunity from suit traditionally enjoyed by sovereign powers.” Santa Clara Pueblo v. Martinez, 436 U.S. at 58, 98 S.Ct. at 1677.
Indian “self-determination” is not in substance the same as that of any voluntary association. Congress has explicitly “recognize[d] the obligation of the United States to respond to the strong expression of the Indian people for self-determination.” 25 U.S.C. § 450a(a) (1976). And the principle of self-determination may be said to require protection of territoriality. See McCoy, The Doctrine of Tribal Sovereignty: Accommodating Tribal, State, and Federal Interests, 13 Harv.C.R.-C.L.L.Rev. 357, 390 & 390 n.154 (1978).
Even though Oliphant v. Suquamish Indian Tribe, 435 U.S. 191, 98 S.Ct. 1011, 55 L.Ed.2d 209 (1978), shies away from the prospect of non-Indians answering to Indian tribunals for criminal behavior, it nonetheless confirms that tribes enjoy sovereign powers not remotely granted to corporations, voluntary associations, and the like. Id. at 208, 98 S.Ct. at 1020. Those powers may be subject to divestiture by the superi- or federal power, but such divestiture is implied only if the powers are inconsistent with the tribes’ status. Id. In a limited area, Oliphant found divestiture, but “[i]n most respects the Oliphant Court’s rationale does not apply to noncriminal cases.” Collins, Implied Limitations on the Jurisdiction of Indian Tribes, 54 Wash.L.Rev. 479, 508 (1979). Tribes clearly do have governmental authority over nonmembers in many instances. For example, “[tjribal courts have repeatedly been recognized as appropriate forums for the exclusive adjudication of disputes affecting important personal and property interests of both Indians and non-Indians.” Santa Clara Pueblo v. Martinez, 436 U.S. at 65, 98 S.Ct. at 1681. See United States v. Mazurie, 419 U.S. 544, 95 S.Ct. 710, 42 L.Ed.2d 706 (1975); Williams v. Lee, 358 U.S. 217, 79 S.Ct. 269, 3 L.Ed.2d 251 (1959).
The reservation tribes, including the Ji-carilla, typically and with congressional approval have operated as governments. There can be no doubt that the federal government, because of the special authority granted it in dealing with the Indians, has the power either to confirm in them or to grant to them typical municipal powers whether they be police powers, regulatory powers or fiscal powers. It simply does not make sense to expect the tribes to carry out municipal functions approved and mandated by Congress without being able to exercise at least minimal taxing powers, whether they take the form of real estate taxes, leasehold taxes or severance taxes. Such taxes certainly do not offend the concerns expressed in Oliphant because historically and conceptually these taxes are associated with land, even though the impact may ultimately fall on individuals, Indian or non-Indian.
Finally, because the case is so often cited, I think it important to emphasize that Pu-yallup Tribe, Inc. v. Department of Game, *551433 U.S. 165, 97 S.Ct. 2616, 53 L.Ed.2d 667 (1977), provides no authority whatsoever for the State of New Mexico to assert jurisdiction over Indian reservations. The Chief Judge correctly notes that the case upheld the right of the State of Washington to regulate the netting of steelheads by individual Puyallup Indians. However, unlike New Mexico, Washington had explicitly asserted Public Law 280 “civil and criminal jurisdiction within the [Puyallup] reservation for most purposes.” Id. at 175, 175 n.14, 97 S.Ct. at 2622, n. 14. In addition, in contrast to the Jicarilla reservation, the Pu-yallup reservation has ceased to exist for all practical purposes. The Puyallups have alienated all but 22 acres of their 18,000 acre reservation, and none of the remaining 22 acres abuts on the river in question. Id. at 174, 97 S.Ct. at 2622. Furthermore, although the Jicarilla Apaches have not done so, a tribe may voluntarily relinquish some of its jurisdictional rights. In Puyallup Tribe, the Court interpreted the relevant treaty as permitting state regulation. Id. at 175, 97 S.Ct. at 2622.

. “The Congress shall have Power . . . .To regulate Commerce with foreign Nations, and among the several States, and with the Indian Tribes . . . U.S. Const, art. 1, § 8.